Citation Nr: 1047755	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-29 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for a back injury.

In March 2010, the Veteran and his spouse testified before the 
undersigned Veterans Law Judge, seated at the RO in Seattle, 
Washington.  A transcript of the hearing has been associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claim.

The Board notes that the Veteran submitted additional private 
treatment records relevant to the issue on appeal, received in 
April 2010.  The most recent adjudication of the Veteran's claim 
of entitlement to service connection for a low back disability by 
the RO is dated in January 2010.  Thus, the RO has not had the 
opportunity to review the additional evidence and readjudicate 
the Veteran's claim.

By a November 2010 letter, the Board informed the Veteran that 
additional evidence had been received, that such evidence had not 
been considered by the RO, and that he had the right to RO 
consideration of the evidence.  By a response received in 
December 2010, the Veteran requested that the Board forward his 
case to the RO to afford the RO the opportunity to review the 
additional evidence.  

To ensure that the Veteran's procedural rights are protected, 
insofar as he is afforded the opportunity for RO adjudication in 
the first instance, the Board must return the case to the RO, for 
its initial consideration of the evidence.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disability, considering any 
evidence added to the record subsequent to 
the January 2010 supplemental statement of 
the case, specifically his private 
treatment records received in April 2010.  
If any action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


